Citation Nr: 1136389	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-29 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the orthopedic manifestations of mechanical low back pain for the period prior to September 14, 2008.

2.  Entitlement to a rating in excess of 20 percent for the orthopedic manifestations of mechanical low back pain for the period beginning September 14, 2008.

3.  Entitlement to a separate, compensable rating for L5 radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  The case comes to the Board from the RO in Pittsburgh, Pennsylvania.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran subsequently withdrew his request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).

The issue of entitlement to an increased rating for a low back disorder includes, where demonstrated, entitlement to a separate compensable rating for neurological abnormalities.  In this case there is some indication that there may be neurological impairment related to the low back disorder, but is insufficient for rating purposes.  This is discussed in more detail below with additional development to be undertaken.

Additionally, there is some suggestion that there was a worsening of the low back disorder in September 2008.  Records are not complete, and records on file suggest the increase may have been temporary.  This too will be discussed in detail below as additional development is undertaken.

It is also noted that the Veteran has been assigned a total rating based on individual unemployability (TDIU) and subsequently a 100 percent rating for cardiovascular pathology was assigned.

Finally, significant evidentiary development was undertaken after the statement of the case was issued.  Appellant and his representative waived RO consideration of the evidence, so the Board may proceed.  

The issues of entitlement to a separate compensable rating for L5 radiculopathy, and entitlement to a rating in excess of 20 percent for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to September 14, 2008, the Veteran's mechanical low back pain was not shown to be productive of forward flexion of the lumbar spine limited to 30 degrees or less or of any type of ankylosis.  He has shown limitation of motion and muscle spasm during the applicable period.


CONCLUSION OF LAW

For the period prior to September 14, 2008, the criteria for a rating in excess of 20 percent for the orthopedic manifestations mechanical back pain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in December 2006 which explained the parameters of VA's duty to assist him with obtaining evidence in support of his claim.  The letter also informed that Veteran that in order to receive a higher rating for his service connected disability, he had to show that it got worse.  The letter also explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities. 

In addition to its duties to provide the claimant with certain notices. VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, the written contentions of the Veteran, and a lay statement from an acquaintance of the Veteran.

The Veteran was afforded a VA examination in January 2007 in connection with his claim.  The examination adequately addressed the symptoms and functional effects of the Veteran's mechanical low back pain and was adequate for rating purposes.  The Veteran was also afforded a VA general medical examination in May 2008 in connection with another claim which addressed, among other things, the Veteran's mechanical low back pain.

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.  


 Increased Rating

The Veteran contends that the symptoms of his mechanical back pain are more severe than is contemplated by the currently assigned 20 percent rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's mechanical back pain is rated by analogy to diagnostic code 5237, lumbar or cervical strain, insofar as that diagnostic code most closely approximates Veteran's disability. See 38 C.F.R. § 4.20 (2010) (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).



Diagnostic code 5237 is rated according to the "General Rating Formula for Diseases and Injuries of the Spine." A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran's spine was first examined by VA in connection with this claim in January 2007.  At that time, the Veteran reported that he had back pain since 1972-73 but that it gradually worsened and was now "really bad."  He had both lumbar and cervical pain.  Sometimes the pain lasts all day.  The severity ranged from 3 out of 10 to 10 out of 10 in severity.  The Veteran described the pain as a sharp, shooting pain radiating through his neck as well as his left side up to the buttock.  He got an epidural 2 or 3 times in 2001; however, when they wore off the pain got worse.  He took pain relievers and muscle relaxants as needed.  While he was working, sometimes after a site visit he would be unable to drive and would need to take the rest of the day off to rest.  When he has a flare up of back pain he feels he is unable to do anything except sit home, watch television, and rest.  

The Veteran had no weight loss, fever, malaise, dizziness, or visual disturbance.  He experienced some numbness.  There was no weakness, no bladder complaints, and no rectal dysfunction.  The Veteran did not use any assistive device to walk.  There was no trauma or injury to the back and there was no surgery to the back or neck.  The Veteran related that he was able to eat, groom himself, bathe, toilet, and dress himself without assistance.  

Upon inspection there was no deformity of the spine.  Curvature of the spine was normal.  There was symmetry in appearance as well as symmetry and normal rhythm in movement.  

Range of motion of the thoracolumbar spine was forward flexion from 0 to 60 degrees with pain starting at 40 degrees; extension from 0-30 degrees with pain at 30 degrees; left and right lateral flexion were normal (0 to 30 degrees).  Left and right lateral rotations were also normal (0 to 30 degrees).  The spine was painful on motion and he had tenderness when he tried to flex forward.

There was no postural abnormality, fixed deformity, or abnormality of the musculature of the back.  A neurological exam of the spine was normal.  Reflexes including deep tendon reflexes were normal.  Lasegue's sign was negative.  

The examiner diagnosed cervical and lumbosacral pain.  It is noted that this appeal does not encompass the Veteran's cervical spine disability for which he is separately rated.  While the examiner diagnosed intervertebral disk syndrome in the cervical spine, she did not diagnose this with respect to the lumbar spine.  The Veteran had not been incapacitated by back pain at any time during the last 12 months, although he sometimes had to take time off from work to rest.  The examiner noted that the Veteran's back pain interfered with his sleep.  The Veteran mentioned that he did get some relief with physical therapy on as needed basis.

In his notice of disagreement dated in March 2007 the Veteran indicated that he wanted to file claims for service connection for a cervical spine condition and for a total rating by reason of individual unemployability (TDIU).  These claims were granted in rating decisions dated in March 2007 and in October 2008.  He did not make any contentions specific to his low back.   

In his appeal dated in September 2007 the Veteran reiterated that he wanted service connection for a cervical spine condition (which has been granted) and that he wanted a higher overall rating.  He did not make any contentions specific to his low back.

The Veteran's back was again examined in May 2008 as part of a general medical examination undertaken pursuant to another claim which had been filed by the Veteran.  At that time, the Veteran reported worsening back pain.  It affected him his entire day and night.  It was 5 out of 10 in severity.  He denied any radicular symptoms.  His low back pain would increase to 8 out of 10 with activity.  The Veteran related that standing exacerbated his low back pain and that he could not stand more than 20 minutes without experiencing increased pain radiating down to the left thigh and buttock.  

Upon examination of the spine, the Veteran had significant spasm of the right thoracolumbar musculature.  

Range of motion of the lumbar spine was 0 to 70 degrees (0-40 after 10 repetitions); extension for 0 to 20 degrees (0-5 after 10 repetitions); right and left lateral rotation 0-20 degrees with no change after 10 repetitions; and right and left side bend 0-15 with no change after 10 repetitions.  The Veteran reported increased pain at the end of active range of motion that was further increased with repetition. 

X-rays showed minimal degenerative changes in the dorsal spine.  There were no fractures or other abnormalities.  The pedicles were intact.  

The examiner diagnosed degenerative joint disease of the thoracolumbar spine.

A letter from an acquaintance of the Veteran indicated that the Veteran had complained of low back pain over the past 8 years.  At times the Veteran was unable to get out of bed due to back pain.  The Veteran took medications for back pain and went to physical therapy.  He was unable to bend over, kneel down, or lay down without pain.  His back pain led to his retirement from his job.  

Records for September 2008 reflect that there was additional treatment for low back pathology.  It is indicated that treatment started September 14, 2008.  Records associated with that treatment, and thereafter are needed to assign a rating after that date.

The evidence does not show that the Veteran met the criteria for a higher rating for his mechanical low back pain prior to September 14, 2008.  Even considering reduced range of motion due to pain after multiple repetitions of motion the Veteran was not limited to 30 degrees or less of forward flexion of his thoracolumbar spine.  There is no evidence of any type of ankylosis.  The limitation of motion demonstrated, and due to pain is contemplated in the assignment of this rating.  While there is some loss of motion on repeated motion, it is not such as to warrant a higher rating.  The muscle spasm is also contemplated in this rating.

The Board notes that in addition to the criteria for rating back disabilities pursuant to limitation of motion, there are alternative criteria for rating intervertebral disc syndrome based on incapacitating episodes.  It is not clear in this case that the Veteran's mechanical back pain constitutes intervertebral disc syndrome.  However, even if it does, the alternative rating criteria are inapplicable in any case.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes," note1.  While an acquaintance of the Veteran indicated that the Veteran sometimes stayed in bed due to back pain, there is no evidence that the Veteran ever was prescribed bed rest by a physician. 

The Board also finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  The determination of whether a claimant is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three step inquiry.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In order to make this determination, the level of severity and symptomology of the claimant's service connected disability must be compared to the established criteria in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptoms, the assigned schedular evaluation is adequate.  Id.  If they do not, the VA must undertake the second step of the inquiry, which is to determine whether the claimant's disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id at 115-116.  If an analysis of the first two steps indicates that the first two factors exist, the third step is to refer the case to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether justice requires the assignment of an extraschedular rating.  Id at 116.  The Veteran's low back pain and reduced range of motion is specifically contemplated by the rating schedule.  Therefore, the question of whether the Veteran's low back pain materially interferes with employment need not be reached.  In any event, the Veteran has been awarded TDIU to compensate him for his inability to work based upon numerous service connected disabilities including but not limited to back pain.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The evidence is against an increase as to this issue and there is no doubt to resolve.


ORDER

For the period prior to September 14, 2008, a rating in excess of 20 percent for the orthopedic manifestations of mechanical back pain is denied. 


REMAND

As noted in the introduction, a claim for an increased rating for a back disorder includes the question of entitlement to separate ratings for neurological manifestations of that disorder.  In this case, a September 2008 VA treatment record reflects that the Veteran had exam findings of "lumbar back pain with probable L5 radiculopathy" and that he was diagnosed with low back strain with radiculopathy.  Since, while radiculopathy is diagnosed, in another part of the same document it says radiculopathy is only "probable" a VA examination is necessary in order to determine whether the Veteran has L5 radiculopathy and, if so, to determine the severity of this disorder.  There are other similarly contradictions in other records on file.  It needs to be determined if there is radiculopathy, and if so, whether it is related to the back disorder.

As to the issue of assignment of a rating in excess of 20 percent from September 14, 2008, additional development is also needed.  Private and VA records, when taken together, seem to suggest that the appellant, as of September 14, 2008, was seen for increased back pain.  There is some evidence of recent onset, without lifting or traumatic injury.  There was significant limitation of motion as compared to the prior examinations.  There is, however, some suggestion that significant improvement was expected with physical therapy.  Physical therapy was indicated for approximately three weeks.  It is not clear whether all sessions were conducted, or whether the expected improvement was realized.  Additional records should be obtained, and additional examination conducted.


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notices pursuant to the VCAA with respect to his claim that he is entitled to a separate compensable rating for the neurological manifestations of his mechanical low back pain.

2.  The RO should contact the Veteran and request that he identify all treatment that he received for his low back, including any radicular symptoms, since September 14, 2008.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  Specifically, the physical therapy and any follow-up records for the incident on September 14, 2008 should be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

3.  The Veteran should be afforded appropriate VA examination(s) to determine whether he has any neurological symptoms related to his mechanical low back pain, including L5 radiculopathy as well as to determine all orthopedic findings current associated with the low back disorder.  If any neurological symptoms arising out of the Veteran's mechanical low back pain are identified, then the severity thereof should be fully documented in the report of examination.  All orthopedic findings, including ranges of motion should be set out.  All appropriate testing should be conducted.  The claims folder should be available to the examiner(s) for review in conjunction with the examination(s).

4.  The RO should then adjudicate the remaining issues.  If the claims are denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a chance to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


